 

Exhibit 10.13

THIRD AMENDMENT TO LEASE AGREEMENT

 

THIS THIRD AMENDMENT TO LEASE AGREEMENT (the “Third Amendment”) is made as of
the 31st day of May, 2018, by and between Wharton Lender Associates, L.P.,
(“Landlord”), and Krystal Biotech Inc. (“Tenant”).

 

WITNESSETH:

 

WHEREAS, by Lease dated May 26, 2016 (the “Original Lease”), as amended by First
Amendment to Lease Agreement dated July 26, 2016 and Second Amendment to Lease
Agreement dated February 27, 2017 (the "Second Amendment") (the Original Lease
as amended, collectively, the "Lease"), Landlord currently leases to Tenant and
Tenant currently leases from Landlord certain premises consisting of
approximately 5,065 rentable square feet (the “Current Premises”) located on the
7th Floor of the building known as 2100 Wharton Street, Pittsburgh, Pennsylvania
(the “Building”); and

 

WHEREAS, Landlord and Tenant now desire to amend the Lease so as to (i) expand
the Current Premises by approximately 5,913 rentable square feet of area (the
"Expansion Space") thereby increasing Tenant's rentable area in the Building to
a total of 10,978 rentable square feet; (ii) extend the term of the Lease; (iii)
provide for updates and refurbishment of the Current Premises; and, (iv) modify
certain other terms of the Lease, all in accordance with the terms and
provisions hereof.

 

NOW THEREFORE, the parties hereto, in consideration of the mutual premises
contained herein, and intending to be legally bound hereby, do covenant and
agree as follows:

 

1.Recitals. The foregoing preamble is incorporated by reference herein as if set
forth at length. Capitalized terms not otherwise defined shall have the meaning
given to such terms in the Lease. All references herein to the Lease shall
include this Third Amendment.

 

2.Expansion of Current Premises; Expansion Space Commencement Date.

 

(a) Effective as of the Expansion Space Commencement Date (as defined below),
the Premises shall be amended to comprise, in addition to the Current Premises,
the Expansion Space, (consisting of approximately 5,913 rentable square feet of
area on the 7th Floor of the Building), for a total of 10,978 rentable square
feet of area, as outlined on Exhibit “A” attached hereto and made a part hereof.
Accordingly, effective as of the Expansion Space Commencement Date (as defined
below), the “Premises” shall mean a total of 10,978 rentable square feet of area
on the 7th Floor of the Building, as described on Exhibit “A”.

 

(b) Expansion Space Commencement Date. The Term of the Lease for the Expansion
Space and Tenant’s obligation to pay Fixed Rent and additional rent for the
Expansion Space shall commence on the date of November 1, 2018 (the “Expansion
Space Commencement Date”)

 

3.Extended Term of Lease for Premises.

 

The Term of the Lease for the Premises is hereby extended for an additional
period of seven (7) years and four (4) months (the “Extended Term”), commencing
on the Expansion Space Commencement Date and ending on February 28, 2026 (the
"Expiration Date").

 

4. Tenant’s Share; Tenant's Percentage; Base Year.

 

(a) Commencing as of the Expansion Space Commencement Date, “Tenant’s
Percentage” as defined in Paragraph 1.L. of the Original Lease and "Tenant's
Share", as defined in Paragraph 4.A.(ii) of the Original Lease shall mean
“4.85%”, and all references in the Lease to “Tenant’s Share” and "Tenant's
Percentage" shall mean “4.85%”.

1

--------------------------------------------------------------------------------

 

(b)Commencing as of the Expansion Space Commencement Date, "Base Year" as
defined in Paragraph 1.(m) and 4.A.(v) of the Original Lease shall mean calendar
year 2018 and all references in the Lease to "Base Year" shall mean calendar
year 2018.

 

5.Fixed Rent Current Premises; Fixed Rent for Premises (being the Expansion
Space plus the Current Premises for a total of 10,978 rental square feet).

 

(a)Fixed Rent for Current Premises. Commencing as of the date hereof and ending
on the Expansion Space Commencement Date, Tenant shall continue to pay Landlord
Fixed Rent for the Current Premises in accordance with the terms of the Second
Amendment.

 

(b)Fixed Rent for Premises (being the Expansion Space and the Current Premises
for a total of 10,978 rentable square feet).

 

Commencing on the Expansion Space Commencement Date, Tenant shall pay Landlord
Fixed Rent for the Premises (being the Expansion Space and the Current Premises
for a total of 10,978 rentable square feet) as follows:

 

 

LEASE PERIOD

PREMISES

$PER RENTABLE SQ FT

MONTHLY FIXED RENT INSTALLMENT

ANNUAL FIXED RENT AMOUNT

Expansion Space

Commencement

Date - Month 16

10,978 rsf

22.50

$20,583.75

$247,005.00

Months 17 – 28

10,978 rsf

22.95

$20,995.43

$251,945.10

Months 29 – 40

10,978 rsf

23.41

$21,416.25

$256,994.98

Months 41 – 52

10,978 rsf

23.88

$21,846.22

$262,154.64

Months 53 – 64

10,978 rsf

24.36

$22,285.34

$267,424.08

Months 65 – 76

10,978 rsf

24.85

$22,733.61

$272,803.30

Months 77 – 88

10,978 rsf

25.35

$23,188.28

$278,259.28

 

Fixed Rent shall be payable in equal monthly installments in advance on the
first day of each calendar month during the Term without demand, notice, offset
or deduction.

 

Notwithstanding the above, so long as Tenant is not in default under the terms
of this Lease Tenant shall receive an abatement to its Fixed Rent in the total
amount of $44,347.52 applied as a monthly credit of $11,086.88 per month for the
first four (4) months of the Expansion Space Term of the Lease only Such
abatement of Fixed Rent shall not affect Tenant’s obligation to pay additional
rent or any other sums payable by Tenant as and when due under the terms of this
Lease.

 

6.Landlord's Expansion Space Work; Substantial Completion

 

(a) Landlord's Expansion Space Work. Notwithstanding anything to the contrary
contained in this Lease, the Expansion Space shall be delivered in its current
“as-is” where-is condition except that Landlord, at its sole cost and expense,
agrees to do or otherwise perform the work in or relating to the Expansion Space
(the “Landlord's Expansion Space Work”) necessary to complete the work described
in "Exhibit "B". In no event and under no circumstances will Landlord's
Expansion Space Work entail or will Landlord be obliged to perform any work or
supply any materials in excess of the work and materials described with
particularity in Exhibit "B".

 

2

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained in the Lease, Tenant
specifically agrees that the following items are excluded from Landlord's
Expansion Space Work and shall be performed at Tenant’s sole cost and expense
(i) all of Tenant's Expansion Space Work (as defined below) (ii) all work items
that need to be completed in conjunction with Tenant's Expansion Space Work or
are contingent upon the completion of Tenant's Expansion Space Work; and (iii)
all furniture costs including, but not limited to, moving and installation
costs, lab equipment, data service and telecommunication wiring, cabling and
systems (collectively, the "Excluded Items").

 

(b)Landlord’s Expansion Space Work shall be deemed to be Substantially Completed
when the work shown on Exhibit "B" attached hereto and made a part hereof has
been completed except for: (i) any improvements or work to be performed by
Tenant; and (ii) such items of finishing and construction of a nature which are
not necessary to make the Expansion Space reasonably tenantable for Tenant's use
as stated herein; and (iii) all of Tenant's Expansion Space Work and all
Excluded Items;  and (iv) items not completed because of delay by Tenant in
furnishing or receiving any drawings or approvals or within the time set forth
in any agreement between Landlord and Tenant; or changes in the work to be
performed by Landlord which are requested by Tenant after Landlord's approval of
Tenant's plans; or the performance of any work or activity in the Expansion
Space by Tenant or any of its employees, agents or contractors .

 

The following shall be deemed Tenant’s Delay: (i) Tenant fails to timely provide
the necessary approvals to Landlord; or (ii) Tenant otherwise unreasonably
delays the Substantial Completion of Landlord's Work. If a Tenant Delay occurs,
Rent shall commence on the date upon which Landlord's Work would have been
Substantially Completed had the above-described delays by Tenant not occurred.

 

(c)Tenant acknowledges that Landlord’s Expansion Space Work will not be
sufficient to allow the Expansion Space to be used for Tenant’s purposes.
Landlord and Tenant understand that additional work will be required, and Tenant
agrees to perform all such additional work at Tenant’s sole cost and expense
pursuant to Paragraph 8 below

(d)Landlord's Expansion Space Work shall be completed within thirty (30) days
from full execution of this Third Amendment. Tenant shall have access to the
Expansion Space upon completion of Landlord's Expansion Space Work.

 

7.Condition of Premises/Landlord’s Current Premises Work. Notwithstanding
anything contained in the Lease to the contrary, Tenant’s continued possession
of the Current Premises for the Extended Term shall be in its current “as-is”
where is condition with the exception that Landlord agrees to do or otherwise
perform at its cost and expense that work in or relating to the Current Premises
(the "Landlord's Current Premises Work") necessary to complete the work
described in Exhibit "C". Within ten (10) days from Tenant's execution of this
Third Amendment, Tenant shall relocate all of its business operations from the
office portion of the Current Premises to the Temporary Space (as defined
below). Landlord’s Current Premises Work shall be done in a good and workmanlike
manner using the materials set forth in Exhibit "C". In no event and under no
circumstances will Landlord’s Current Premises Work entail or will Landlord be
obliged to perform any work or supply any materials in excess of the work and
materials described in Exhibit "C". All work in the Premises other than
Landlord's Current Premises Work and Landlord's Expansion Space Work shall be
performed at Tenant's sole cost and expense.

 

Notwithstanding anything to the contrary contained herein, Landlord shall use
commercially reasonable efforts to Substantially Complete Landlord's Current
Premises Work prior to the Expansion Space Commencement Date. In the event that
solely and directly due to Landlord’s Current Premises Work, changes to the
common areas are required and necessary under the applicable laws for ADA
compliance, Landlord shall be responsible for such changes. Notwithstanding the
foregoing, if Tenant’s Expansion Space Work triggers or causes modifications to
be performed to the Premises or the common areas to comply with applicable laws
and regulations (including fire, ADA compliance, changes to the corridors,
etc.), such modifications shall be performed at Tenant’s sole cost and expense.

 

8.Tenant's Expansion Space Work. Except for Landlord’s Expansion Space Work as
set forth above, Tenant agrees to do or otherwise perform at Tenant’s sole cost
and expense, all work that is necessary in order for Tenant to open and conduct
its business in the Expansion Space (“Tenant’s Expansion Space Work”).

3

--------------------------------------------------------------------------------

 

(a)Tenant’s Plans. Tenant shall provide, at Tenant's sole cost and expense,  all
of the plans, specifications and drawings necessary to design and construct
Tenant’s Expansion Space Work, including all required mechanical, electrical and
plumbing drawings, the location and installation of all equipment, risers,
disconnects, ducts, utility and HVAC distribution, and other Tenant
installations (collectively, the "Tenant's Plans"). Tenant’s Plans shall be
prepared by Tenant’s architect at Tenant's sole cost and expense. Within ten
(10) business days after Landlord's receipt, Landlord shall in writing approve
Tenant’s Plans or deny Tenant's Plans and specify what changes are necessary for
such approval. Landlord’s approval or denial shall not be unreasonably withheld
or delayed. Landlord’s review of Tenant’s Plans shall not impose any obligation
or liability on Landlord, its agents or representatives, and Landlord’s approval
of Tenant’s Plans shall not serve as a representation or warranty as to the
accuracy of Tenant’s Plans or as to compliance with any laws, codes, regulations
or ordinances. Landlord shall approve Tenant's Plans prior to Tenant commencing
any of Tenant's Expansion Work.

 

(b)Tenant’s Expansion Space Work shall be performed, at Tenant’s sole cost and
expense, by a bona fide union general contractor and bona fide union
subcontractors, architects and engineers selected by Tenant, but subject to
Landlord’s approval, which approval shall not be unreasonably withheld or
delayed. Landlord shall have the right to bid on Tenant’s Expansion Space Work.
Landlord shall have the right to approve all contractors and subcontractors and
the performance of Tenant's Expansion Space Work. All contractors and
subcontractors performing the Tenant’s Expansion Space Work shall comply in all
respects with all applicable laws, codes and regulations and with the terms of
this Paragraph 8 and the terms of the Lease, Tenant’s Plans, and with the rules
and regulations applicable to the Lease. Landlord reserves the right to specify
certain contractors for structural and mechanical alterations (e.g., roof
contractor, electricians, plumbers, etc.). Tenant’s Expansion Space Work shall
not interfere with or affect the common areas or structural components of the
Building or any B mechanical systems, HVAC, electrical, plumbing, gas, elevator
or other building mechanical systems serving other tenants and occupants of the
Building. Tenant shall perform or cause to be performed Tenant’s Expansion Space
Work in a manner which shall not commercially unreasonably interfere with or
interrupt the business operations or premises of other tenants in the Building,
except as may be approved by Landlord. All of the costs and expense of Tenant's
Expansion Space Work and other matters relating to the work and/or installations
to be made at the Premises shall be borne by Tenant.

 

9.Expansion Space Tenant Improvement Allowance.

 

Landlord shall provide Tenant with a construction improvement allowance up to
the total amount of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00)
(the “Expansion Space Tenant Improvement Allowance”), to be applied solely
toward the cost of design, construction and refurbishment of Tenant’s Expansion
Space and for no other purpose whatsoever. The Tenant Improvement Allowance
shall be paid by Landlord, at Landlord’s option, either (i) directly to Tenant
as a reimbursement within thirty (30) days after receipt by Landlord of paid
invoices from the contractor or subcontractors performing Tenant’s Expansion
Space Work, lien waivers and architect’s certification of completion of work; or
(ii) directly to the persons or entities performing Tenant’s Expansion Space
Work within thirty (30) days after receipt by Landlord of a written sign- off
from Tenant with attached invoices from the contractor or subcontractors
performing Tenant’s Expansion Space Work, lien waivers and architect’s
certification of completion of work. No credit shall be given to Tenant for any
unused allowance.

 

Tenant shall be solely responsible for all costs and expenses of Tenant’s
Expansion Space Work, Tenant’s Plans, fixtures, and for all costs and expenses
of Tenant’s furniture, cables, data wiring, telephone, computer equipment and
related equipment, telecommunication, data and computer wiring and all
associated work and, in the event that Landlord is performing Tenant’s Expansion
Space Work, to the extent that the cost of Tenant’s Expansion Space Work is
determined by Landlord to be in excess of the Expansion Space Tenant Improvement
Allowance, Tenant shall pay to Landlord, within thirty (30) days of receipt of
invoice, all sums in excess of the Expansion Space Tenant Improvement Allowance.
In the event any such sums are not paid by Tenant to Landlord within such ten
(10) day period, Landlord may, in its sole discretion, cause Tenant’s Expansion
Space Work to cease until such sums are paid; provided, however, that Tenant’s
obligation to pay Rent shall not be affected and shall continue during any such
periods of cessation of Tenant’s Expansion Space Work.

 

4

--------------------------------------------------------------------------------

 

10.Leasing of Temporary Space. Notwithstanding anything in Paragraph  2.(a)
above to the contrary, in order to accommodate Tenant’s requirement for office
space prior to the Expansion Space Commencement Date, Tenant shall have the
right to lease, temporary office space consisting of approximately 9,000
rentable square feet on the 3rd Floor of the Building described as Suite 310
(the “Temporary Space”). Tenant shall have the right to occupy the Temporary
Space for the period commencing on the date of this Third Amendment, provided,
however, that Landlord shall have the right to relocate the Temporary Space to
another space in the Building upon ten (10) days prior written notice to Tenant.
The Tenant’s leasing of the Temporary Space shall be under the same terms and
conditions of this Lease, except that: (i) Fixed Rent for the Temporary Space
shall be abated solely for the first three (3) months only commencing on the
date that is earlier to occur of: (a) the date that is ten (10) days from the
date of Tenant's execution of this Third Amendment; or (b) the date Tenant
commences occupying all or a portion of the Temporary Space (the "Temporary
Space Commencement Date"); and (ii) the Temporary Space shall be delivered to
Tenant in its current “as-is”, “where is” condition. In addition, Tenant shall
be responsible, at Tenant’s sole cost and expense, for the costs of all
utilities and janitorial expenses for the Temporary Space.  Notwithstanding the
foregoing, in the event that Tenant elects to remain in the Temporary Space
beyond the date that is three (3) months from the date of the Temporary Space
Commencement Date, Tenant shall pay Landlord Fixed Rent for the Temporary Space
in advance on the first day of each calendar month of Tenant's occupancy of the
Temporary Space, without demand, notice, offset or deduction in the amount of
$9,000.00 per month for each of the months 4, 5 and 6, and $18,000.00 per month
for each of the months 7 until the date that Tenant vacates the Temporary Space,
provided that in the event that Landlord has not Substantially Completed
Landlord's Current Premises Work except due to any Tenant's Delay, Tenant shall
continue to pay $9,000.00 per month for each of months 7 until the date that
Landlord has Substantially Completed Landlord's Current Premises Work. Unless
otherwise agreed by the parties in writing, Tenant shall vacate the Temporary
Space no later than fifteen (15) days from the date of Substantial Completion of
Landlord's Current Premises Work and Landlord's Expansion Space Work. Upon
Tenant's vacation of Temporary Space, Tenant shall deliver such space to
Landlord in the same condition in which it was delivered to Tenant except for
normal wear and tear. Notwithstanding anything contained in this Lease, Tenant’s
leasing of the Temporary Space does not affect the Term of the Lease and Tenant
shall take possession of the Expansion Space upon the Expansion Space
Commencement Date.

 

11.Assignment and Subletting. Effective as of the Expansion Space Commencement
Date, the following words shall be added in the first sentence, on the third
line of Section 15.A of the Original Lease after the word "consent" and before
the words "(a) assign, which shall not be commercially unreasonably withheld or
delayed for office use only".

 

12.Vehicle Parking. Commencing as of the Expansion Space Commencement Date,
Section 5 of the Second Amendment shall be deleted in its entirety, and the same
shall be null and void and of no force or effect, and shall be replaced with the
following:

 

"During the Extended Term, subject to the Parking Rules set forth in Exhibit B
to the Original Lease, as modified by Landlord from time to time (the "Rules"),
Tenant shall be entitled to use up to seventeen (17) unreserved parking spaces
in the parking facility of the Property, subject to availability, at the rate of
One Hundred Forty and 00/Dollars ($140.00) per month per parking space. Tenant
shall pay Landlord, as additional rent, without demand, notice, offset or
deduction, the foregoing rate per parking space per month for each month of the
Expansion Space Term hereof for each of the Parking Spaces utilized by Tenant.
Notwithstanding the foregoing, so long as Tenant is not in default under the
terms of the Lease, seven (7) of the foregoing unreserved parking spaces shall
be provided at no charge."

 

13.Broker. Tenant represents to Landlord, that Tenant has not dealt with any
real estate broker, salesperson, or finder in connection with this Third
Amendment except for Hanna Langholz Wilson Ellis and CBRE, Inc., (“Broker”) 600
Grant Street, Suite 4800, Pittsburgh, PA 15219.  Unless otherwise agreed by the
parties, Landlord shall be responsible for the payment of commission to the
Broker based upon Landlord's separate agreement with such Broker. Landlord and
Tenant hereby agree to indemnify and hold harmless the other party and their
respective agents and employees, from and against any and all liabilities and
claims for commissions and fees arising out of a breach of the foregoing
representation.

 

5

--------------------------------------------------------------------------------

 

14.Full Force and Effect. Except as specifically set forth herein, the terms,
covenants and conditions of the Lease shall remain in full force and effect. The
Lease and this Third Amendment shall not be further modified or amended, except
in writing signed by both Landlord and Tenant. This Third Amendment sets forth
the entire understanding of the parties with respect to the matters set forth
herein and there are no other rights, including but not limited to, any
renewals, extensions, expansions, purchases, rights of first refusal,
allowances, etc., granted under the Lease or this Third Amendment. Landlord and
Tenant hereby ratify and affirm all of the remaining terms and conditions of the
Lease. Landlord and Tenant hereby acknowledges that, as of the date of this
Third Amendment, neither party is not in default of any of the terms and
conditions of the Lease.

 

15.Provisions Binding. All rights and liabilities herein given to or imposed
upon the parties to this Third Amendment shall extend to, and be binding upon
and inure to the benefit of, the parties hereto and their respective heirs,
successors and assigns.

 

16.Confidentiality. Tenant and Tenant’s representative agree that it shall
maintain in confidence and shall not divulge to any third party (except as may
be required by law) any of the items, covenants and conditions of the Lease and
this Third Amendment, including without limitation, any information related to
the rental rate, the length of the Term, and any other terms and conditions
thereof. Tenant further agrees to take commercially reasonable precautions to
prevent the unauthorized disclosure of any such information to any third
parties. Tenant’s obligations under this Section 15 shall survive the
termination of the Lease.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
Lease Agreement on the day and year first above written.

 

 

 

LANDLORD:

 

 

WHARTON LENDER ASSOCIATES, LP,

 

 

a Pennsylvania Limited Partnership By:

 

 

WHARTON LENDER PROPERTIES,

 

 

LLC, a Pennsylvania Limited Liability

 

 

Company, its General Partner

 

 

 

By:

 

/s/ Larry walsh

Name:

 

Larry Walsh

Title:

 

Chief Operating Officer

 

 

 

 

 

 

 

 

TENANT:

 

 

KRYSTAL BIOTECH INC., a Delaware

Company

 

 

 

By:

 

   /s/ Tony Riley

Name:

 

   Tony Riley

Title:

 

   Chief Financial Officer

 

 

 

 

7

--------------------------------------------------------------------------------

 

EXHIBIT A

 

[gokigbquvya2000001.jpg]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

LANDLORD’S EXPANSION SPACE WORK

 

Landlord will deliver the Expansion Premises in shell condition with the
following work Complete:

•

The ceiling, lighting, flooring, base and any interior wall will be removed.

•

All electrical will be removed back to the junction box.

•

VAV boxes, sprinkler lines will remain.

 

 

11

--------------------------------------------------------------------------------

 

 

Exhibit C

Landlord’s Existing Space Work

 

[gokigbquvya2000002.jpg]

 

Entrance Doors:

Existing entry doors shall remain.

 

Demising Partitions:

Drywall construction consisting of 3-5/8" steel studs 24" off center with one
layer 5/8" gypsum wall board on each side of steel stud. Partitions shall extend
to underside of structure and shall include sound attenuating batt insulation.

 

Interior Partitions:

Drywall construction consisting of 3-5/8" steel studs at 24" on-center with one
layer 5/8" wall board on each side extending 6 inches through the acoustical
ceiling grid to separate room from open ceiling area. Partitions shall include
sound attenuating batt insulation.

 

Interior Doors & Glass Sidelites/ Glass Partitions:

New 7’ solid core wood veneer stained doors (stain color T.B.D.) with hollow
metal door jambs shall be installed for Conference Room, Two Small Offices and
single Office.

Provide tempered glass partition Two Small Offices and single Office. Glass
partitions shall have 1” top and bottom channel with clear glass caulked into
opening and between glass panes. Office doors and Conference Rooms shall receive
tempered glass lite. All doors shall have building standard non-locking
stainless steel lever pulls, except for wood entrance doors and Storage Rooms.
Notwithstanding the forgoing, Tenant shall indicate which, if any, doors need
locking mechanisms.

 

Ceilings:

Existing ceilings shall be removed in Open Café, Open Office, Office and Small
Offices. No new acoustical ceilings will be installed. Structural deck shall be
exposed along with ductwork, conduit, wires, cabling, support items, etc.- all
will be painted.

 

Lighting:

12

--------------------------------------------------------------------------------

 

Lighting in Office area shall receive Finelite Series 16 LED direct/ indirect
linear pendant fixtures. New undercabinet LED strip lighting shall be installed
on one wall of casework within Existing Lab. Existing direct/ indirect linear
pendant fixtures in the Lab shall be relamped with new brighter LED lamps.

 

Carpet:

Carpet to be selected by Tenant from Building Standard Carpet Tile selections:
Building Standard Carpet Tile Selections:

 

Style

Style #

Style

Style #

basic tile

5T121

captivate tile

59554

primary tile

5T123

link tile

59105

catalyst tile

59579

linage tile

59106

hybrid tile

59580

undertone tile

5T157

transparent tile

59563

gradient tile

59534

diffuse tile

59575

simplicity tile

59344

disperse tile

59576

rotate tile

5T105

tangle tile

5T018

copy tile

5T103

tempt tile

5T019

construct tile

5T104

shine tile

59328

prisma tile

59463

glimmer tile

59329

connect tile

59342

clear tile

59564

color form tile

5T112

centric tile

5T124

augment tile

5T064

surround tile

5T125

hype tile

5T065

allure tile

59327

peto II 26 tile

59371

glaze tile

59562

repartee tile

59387

reverse tile

5T069

color frame tile

5T081

shape tile

5T070

mirror image tile

59466

direction tile

5T071

focus tile

59455

vast tile

5T009

emotion tile

59343

infinite tile

5T010

balance tile

59340

scape tile

5T080

beam of light tile

59465

realm tile

5T078

applied tile

5T004

momentum iv tile

59502

vibrant tile

5T001

straightforward tile

59224

visible tile

5T002

wander tile

5T039

absorbed tile

5T003

embark tile

5T040

charisma tile

59561

field tile

5T079

fringe tile

5T038

peto II 20 tile

59369

trace tile

5T005

tinge tile

5T156

sculpt tile

5T007

byline tile

59113

mesh tile

5T044

intrigue tile

59558

achromatic tile

5T107

 

13

--------------------------------------------------------------------------------

 

LVT

Luxury Vinyl Tile shall be installed in Lunch Areas and Server Closet and in
areas or in rooms (such as a section of the Training Room) as directed by
tenant. Tile shall be selected from Building Standard selections: Shaw Native
Origins, Emerge, Jeogori and Crete.

 

Lab Flooring:

Existing flooring to remain in Lab.

 

Base:

New 4” vinyl base shall be installed in Office Areas in a color T.B.D. to
coordinate with flooring and paint finishes.

 

Paint:

Premises shall receive two (2) coats eggshell finish in colors approved by
Tenant. No more than ten (10) colors shall be used within Suite Premises.

 

Casework:

New plastic laminate custom casework shall installed in Open Cafe. Pulls shall
be Berenson 0802-2BPN-P. New plastic laminate coat rod and shelves shall be
installed in Coat Rooms.

 

Switches:

New occupancy sensor switches shall be installed in rooms and overhead occupancy
sensors shall be installed in open areas and corridors.

 

Duplex Outlets/ Floor Outlets:

Provide one (1) floor outlet in each Conference room under conference room
table. Install duplex outlets within partitions in all rooms and open areas to
work with tenant equipment and furniture layout. Outlets shall be on common
shared circuits- except for copiers, microwaves, lab equipment and
refrigerators. Furniture feeds shall be installed in office area to feed
workstations.

 

Data/ Telephone Outlets:

Tenant is responsible for phone and data cabling and system. Lessee-installed
phone system must use fire rated telephone cable. Cabling will need to be
concealed in areas receiving Open Ceilings.

 

Window Treatment:

All existing blinds shall be removed. New roller shades shall be install
throughout.

 

Plumbing:

Landlord to provide and install new sink (Elkay CR2521) and faucet (American
Standard 4275.551.295 with separate sprayer) in Open Cafe. Water lines shall be
installed for refrigerators and dishwashers. Appliances shall be purchased by
Tenant and delivered to building.

 

HVAC:

Existing ductwork shall remain and be reworked/ supplied with new as needed to
work with new floor plan. Thermostats shall be placed to work with new floor
plan and furniture layout.

 

Fire Protection:

Existing sprinkler system shall remain and be adjusted to work with new floor
plan and new exposed ceiling.

 

Fire Alarm system:

Fire alarm locations shall be adjusted to work with new floor plan. New
locations shall be coordinated with new floor plan and furniture layout.

 

14

--------------------------------------------------------------------------------

 

Signage:

Tenant’s name shall be lettered on Building’s First Floor Directory adjacent to
elevators and on the 7th Floor directory. Tenant shall be permitted to install
signage either on entry doors or adjacent to entry doors. Signage needs to be
reviewed and approved by Landlord prior to fabrication and installation.

 

Notes:

1.A construction supervision fee will apply to all nonstandard work not
identified as part of Exhibit C shown above.

2.No credit will be given for items listed in Exhibit C but not used on project.

3.Landlord shall provide Construction Drawings for review, approval and comment
within twenty (20) business days of fully executed lease document. Construction
Drawings will further detail items covered in Exhibit C of this lease and
include Partition Plan, Reflected Ceiling Plan, Power and Communication Plan,
Finish Plan and all necessary Interior Elevations and Details. Tenant will
review Construction Drawings within five (5) business days. If Tenant does not
provide any changes within five (5) business days from the date Landlord has
provided these drawings to Tenant, Landlord deems the drawings approved by
Tenant. Any and all changes requested by Tenant shall be consistent with this
Exhibit C.

4.Equipment, furniture and workstations are shown on this drawing for reference
and coordination purposes only. All equipment, furniture and workstations shall
be installed at Tenant’s sole cost and expense.

15